DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on January 6, 2021.  Claims 21-38 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 10,621,638, has been reviewed and is accepted.  


Allowable Subject Matter
Currently claims 21-38 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…updating, by at least one of the one or more server-side computing devices, the current transaction costs for a duration of the sale by detecting real-time sales volume of the item on the computer network, wherein the current transaction costs are dynamically determined based at least in part on the real-time sales volume and a data structure stored on at least one of the one or more server- side computing devices, the data structure comprising a plurality of sales volume ranges;
processing, by at least one of the one or more server-side computing devices, a plurality of transactions with a plurality of users for a plurality of items prior to a termination date, wherein transaction costs for each item in the plurality of plurality of items comprise the current transaction costs when each transaction is processed”

Perach discloses updating, by at least one of the one or more server-side computing devices, the current transaction costs of the item by detecting real-time sales volume of the item on the computer network (Perach:  Figure 3, paragraph [0091] discloses where Other elements of the offers that can be seen in the figure include the dynamic price range, the pledged amount by one or more buyers, the offer status, the next pledge price, the current price, and the pioneer discount offered by the seller to early pledgers, paragraph [0054] discloses where FIG. 20 is an example of a screen-shot that describes an example of a pledge management tracking mechanism for a seller, for optionally tracking and updating multiple pledges for an offer, according to some processing, by at least one of the one or more server-side computing devices, a plurality of transactions with a plurality of users for a plurality of items (Perach:  para. [0054] - pledge management tracking mechanism for a seller, for optionally tracking and updating multiple pledges for an offer [processing plurality of transactions], para. [0066] - system users to access and interact with server 120 [computing device], such that sellers140 and buyers 105 [plurality of users] may enter commands, para. [0074] - a purchase offer [initializing a sale], for example a product, service or event [items]... a buyer may pledge to purchase an offer on condition that the final price [purchase price] is equal to or lower than their specified pledge price [current price when purchase request is received], Figure 14 illustrates pledges (transactions processed prior to end of sale)).  PTO 892 Reference U discloses fixed price group buying.  Neither Perach, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious updating, by at least one of the one or more server-side computing devices, the current transaction costs for a duration of the sale by detecting real-time sales volume of the item on the computer network, wherein the current transaction costs are dynamically determined based at least in part on the real-time sales volume and a data structure stored on at least one of the one or more server- side computing devices, the data structure comprising a plurality of sales volume ranges; processing, by at least one of the one or more server-side computing devices, a plurality of transactions with a plurality of users for a plurality of items prior to a termination date, wherein transaction costs for each item in the plurality of plurality of items comprise the current transaction costs when each transaction is processed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0109767 A1, Shpanya et al discloses REAL-TIME DYNAMIC PRICING SYSTEM.
US 6,604,089 B1, Van Horn et al discloses Demand aggregation through online buying group.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625